DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/29/2022.

Claim Status
Claims 1-20 are pending in the application. Claims 7-10 are withdrawn from consideration. Claims 1-6 and 11-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gniesmer et al. (US 2015/0020681 A1) hereinafter Gniesmer and Packard et al.  (US 3,463,057) hereinafter Packard.
Claim 1:
Gniesmer discloses a piston for an internal combustion engine, comprising: a piston crown disposed at a front side in an axial direction (1a); a piston body having a radially outermost piston outer surface which emanating from the piston crown extends axially and in a circumferential direction (1d); a ring portion disposed axially spaced apart from the piston crown, the ring portion extending axially and in the circumferential direction, the ring portion including a ring carrier with a ring groove configured to receive a piston ring (1b; Paras. 0033-0034); the ring portion further including a radially outer ring portion outer surface that extends in the circumferential direction; the ring portion outer surface disposed radially to an inside relative to the piston outer surface; (Fig. 2, Item 3b).
Gniesmer doesn’t explicitly disclose wherein the piston outer surface extends elliptically in the circumferential direction; and wherein the ring portion outer surface extends rotation-symmetrically in the circumferential direction.
However, Packard does disclose wherein the piston outer surface extends elliptically in the circumferential direction; and wherein the ring portion outer surface extends rotation-symmetrically in the circumferential direction. (col. 3, line 69 to col. 4, line 51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gniesmer with the disclosure of Packard to accommodate for change in shape with increased temperature to prevent scraping.
Claim 4:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein: the ring groove has a radially inner base (Fig. 2, Items 1, 2, 3, radially inner portion); and a receiving depth of the ring groove extending radially from the inner base to the ring portion outer surface is constant in the circumferential direction (Para. 0011; if one recess can have inconsistent recess depth, others may have consistent depth).
Claim 5:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein: the ring groove has a radially inner base (Fig. 2, Items 1, 2, 3, radially inner portion); and a ring groove depth of the ring groove extending radially from the inner base to the piston outer surface varies in the circumferential direction. (Para. 0011)
Claim 6:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein: the ring groove is delimited radially outside by two edges disposed axially opposite one another; (edge between 3b and 3) and at least one of the two edges includes a chamfer (Fig. 6b).
Claim 11:
Gniesmer discloses a piston for an internal combustion engine, comprising: a piston crown (1a); a piston body having a piston outer surface facing radially outward and extending from the piston crown in an axial direction, a ring carrier disposed in the piston body, the ring carrier including a ring groove configured to receive a piston ring; a ring portion defined at least partially by the piston body and the ring carrier, the ring portion disposed axially spaced apart from the piston crown, the ring portion extending in the axial direction and in a circumferential direction (1b; Paras. 0033-0034); the ring portion having a ring portion outer surface facing radially outward and extending rotation-symmetrically in the circumferential direction; and wherein the ring portion outer surface is disposed offset from the piston outer surface in a radially inward direction. (Fig. 2, Item 3b)
	Gniesmer doesn’t explicitly disclose the piston outer surface having an elliptical-shaped cross-sectional profile perpendicular to the axial direction.
	However, Packard does disclose the piston outer surface having an elliptical-shaped cross-sectional profile perpendicular to the axial direction (col. 3, line 69 to col. 4, line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gniesmer with the disclosure of Packard to accommodate for change in shape with increased temperature to prevent scraping.
Claim 12:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein the ring portion outer surface is defined at least partially by a radially outward facing surface of the piston body and a radially outward facing surface of the ring carrier (Fig. 2, Items 1, 2, 3, 3b).
Claim 13:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein the ring carrier is disposed offset from the piston outer surface in the radially inward direction (Fig. 2, Items 1b, 2, 3a2, 3a3).
Claim 14:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein both axial ends of the ring carrier are disposed axially spaced apart from the piston outer surface (Fig. 2, Items 3b).
Claim 15:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein a radial depth of the ring groove is constant (Para. 0011; if one recess can have inconsistent recess depth, others may have consistent depth).
Claim 16:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein a radial depth of the ring groove is variable (Para. 0011).
Claim 17:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein two edges of the ring carrier that at least partially delimit the ring groove each include a chamfer (Fig. 4c, Items 3, 3a3, 3a4).
Claim 18:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer doesn’t explicitly disclose wherein an offset distance between the ring portion outer surface and the piston outer surface is 0.01 mm to 0.1 mm.
However, Packard does disclose wherein an offset distance between the ring portion outer surface and the piston outer surface is 0.01 mm to 0.1 mm. (col. 3, line 69 to col. 4, line 51)
Claim 19:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein an offset distance between the ring portion outer surface and the piston outer surface varies in the circumferential direction (Para. 0011, 0042; if one recess can have inconsistent recess depth, others may have consistent depth).
Claim 20:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
Gniesmer also discloses wherein an offset distance between the ring portion outer surface and the piston outer surface varies in the circumferential direction (Para. 0011, 0042).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gniesmer and Packard as applied to claim 1 above, and further in view of Schieber (IDS: DE2243230A1) hereinafter Schieber.
Claim 2:
Gniesmer and Packard, as shown in the rejection above, disclose all the limitations of claim 1.
	Gniesmer doesn’t explicitly disclose wherein: the piston body is composed of a light metal; the ring carrier is received in the ring portion in the piston body and is composed of a material having a greater hardness than the piston body; the ring carrier is disposed axially spaced apart from the piston outer surface on both sides; and the ring carrier is arranged radially to the inside relative to the piston outer surface.
	However, Schieber does disclose wherein: the piston body is composed of a light metal; the ring carrier is received in the ring portion in the piston body and is composed of a material having a greater hardness than the piston body; (Paras. 0008-0009) the ring carrier is disposed axially spaced apart from the piston outer surface on both sides; and the ring carrier is arranged radially to the inside relative to the piston outer surface. (Items 1, 3, 4, 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gniesmer and Packard with the disclosure of Schieber to provide a light piston for increased efficiency with a strong enough piston ring carrier to not wear down, thus improving durability.
Claim 3:
Gniesmer, Packard, and Schieber as shown in the rejection above, disclose all the limitations of claim 1.
	Gniesmer also discloses wherein the ring carrier partially defines the ring portion outer surface (Fig. 2, Items 1, 2, 3, 3b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747